Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-14-00378-CR

                                      Roberto GARCIA, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 13-04-10924-CR
                        Honorable Richard C. Terrell, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. In response to appellant’s objections filed February 6, 2015, this court may consider
anything contained within a supplemental reporter’s record that is relevant to the court’s decision.
See TEX. R. APP. P. 34.6(d). Therefore, appellant’s objection is overruled.

       SIGNED May 13, 2015.


                                                  _____________________________
                                                  Jason Pulliam, Justice